Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed February 23, 2021 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 5, 12, 23, 29, and 34 have been amended.  Claim 35 has been cancelled.  Accordingly, claims 1, 2, 4, 5, 11-13, 16, 17, 19, 22, 23, 28-30, 33 and 34 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 35 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 5, 12, 23, 29, and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby, withdrawn.

Priority

	
	Claim Rejections - 35 USC § 102	

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4, 5, 11-13, 16, 17, 19, 22, 23, 28-30, 33 and 34 are rejected under 35 U.S.C. 102(a)(2) as being inherently anticipated by SVETLOV et al. (US 2019/0064187).
	Svetlov et al. teach an assay method of measuring an amount of ubiquitin carboxy- terminal hydrolase L1 (UCH-L1), a neuronal cell body damage marker, in a whole blood sample obtained from a subject so as to detect and distinguish the severity of traumatic brain injury (TBI) [0006, 0009, 0065].  Svetlov et al. teach obtaining blood sample from the subject by drawing or collecting blood (i.e. venipuncture) into a collection tube shortly or immediately after the injury; and measuring (i.e. processing by testing) an amount of the UCH-L1 from the sample within 2 hours of injury (i.e. time period of about 0-2 hours, 0-1 hour, or 1-2 hours); or before (prior) to 24 hours following the injury (i.e. time period of about 0-6 hours, 0-4 hours, 0-2 hours, 0-1 hour, or 1-2 
	Specifically, Svetlov et al. teach obtaining blood sample from the subject by drawing or collecting blood into a blood collection tube shortly or immediately within 2 hours of injury (i.e. time period of about 0-2 hours, 0-1 hour, or 1-2 hours); processing the blood sample by fractionating the sample into separated serum or plasma within 2 hours of injury (i.e. time period of about 0-2 hours, 0-1 hour, or 1-2 hours); contacting the separated serum or plasma sample simultaneously or sequentially with at least one capture antibody (marker specific binding agent) which binds to an epitope of UCH-L1 or UCH-L1 antigen binding fragment thereof to form a capture antibody - UCH-L1 antigen complex; and at least one detection antibody which binds to another epitope of UCH-L1 or UCH-L1 antigen binding fragment thereof to form a capture antibody - UCH-L1 antigen -  detection antibody complex; and then measuring (i.e. processing by testing) an amount of the UCH-L1 from the sample based on the complexes formed [0012, 0060, 0082, 0083,   0158, 0158].  Svetlov et al. teach maintaining the blood sample at room temperature for the time period from collection of the sample to .

Response to Arguments
7.	Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
	A)  Applicant argues that 1, 2, 4, 5, 11-13, 16, 17, 19, 22, 23, 28-30, 33 and 34, as recited, are not anticipated by the teaching of Svetlov because the time frames taught by Svetlov are directed towards the time window for the sample to be collected after an event (i.e. injury).  Applicant specifically contends that Svetlov does not disclose or suggest a timeline after collecting the sample by which the sample must be processed, much less that the sample should be processed within no more than about eight hours after the sample is obtained from the subject as recited in claim 1.  Applicant further states that Applicant’s present specification evaluates the stability of UCH-L1 in whole blood, serum, and plasma “due to the observation that subjects that have not experienced injury … or have not been diagnosed (normal) as having a disease or disorder relating to UCH-L1 show or have measurable levels of UCH-L1 in whole blood samples.”
	Applicant’s argument is not persuasive because the recited claims do not appear to exclude the teaching of Svetlov.  In paragraphs [0099] and [0112], Svetlov et al. teach processing by detecting and measuring the severity of TBI by measuring the amount of UCH-L1 in serum or plasma (i.e. separated) sample of a subject that is inherently and necessarily obtained, collected, separated, and measured from the 
	  Further with respect to the claimed invention, the recited claims do not exclude the teaching of Svetlov because Applicant’s disclosure at paragraph [0143] defines processing as including “any steps or methods involved with testing, detecting, measuring, or assessing blood samples for … UCH-L1….  In cases where assessing UCH-L1 levels are not included as part of processing the whole blood samples (e.g., UCH-L1 assessments are performed in a laboratory separate from the site where the blood samples were obtained from a subject), testing, detecting, or measuring UCH-L1 samples can occur shortly after or immediately after the whole blood sample has been processed.  Applicant’s disclosure at paragraph [0147] further defines processing as including “performing a test that measures the amount of UCH-L1 in the sample.  In some embodiments, the test for detecting, measuring, quantifying, or assessing UCH-L1 includes any available methods for assaying ….”  Accordingly, the teaching of Svetlov et al. in paragraphs [0099] and [0112] wherein blood sample is collected and immediately processed by detecting and measuring the severity of TBI by measuring the amount of UCH-L1 in the separated serum or plasma sample of the subject within 2 hours of injury in a timeframe that avoids or prevents increase in UCH-L1 level and reduce UCH-L1 measurement error, reads on Applicant’s claimed invention.  

Allowable Subject Matter
8.	Claims 1 and 17 can be amended with incorporation of amended claims 4 and 22, respectively, as follows for Applicant’s consideration.
	Claim 1:
In an improvement of a method of measuring an amount of ubiquitin carboxy-terminal hydrolase L1 (UCH-L1) in a whole blood sample obtained from a subject, wherein said improvement comprises processing the sample within no more than about eight hours after the sample is obtained from the subject to avoid a rise in UCH-L1 level that results from storage of the sample; wherein processing the sample consists essentially of: 
(a) separating plasma from blood cells in the whole blood sample; and, subsequently performing a test using the plasma that measures the amount of UCH-L1; or
(b) separating serum from any clots that arise in the blood sample; and, subsequently performing a test using the serum that measures the amount of UCH-L1; and, 
(c) performing a test that measures the amount of UCH-L1 in the plasma or serum sample, wherein the test is selected from the group consisting of an immunoassay, chemical analysis, SDS PAGE and Western blot analysis, electrophoresis analysis, a protein assay, a competitive binding assay, a functional protein assay, chromatography, and spectrophotometry.

Claim 4:
consists essentially of: 5Attorney Docket No. ABBTL-36092.203 Client Ref. 12991USO1 
(a) separating plasma from blood cells in the whole blood sample; and, subsequently performing an assay using the plasma that measures the amount of UCH-L1 in the sample; or 
(b) separating serum from any clots that arise in the blood sample; and, subsequently performing an assay using the serum that measures the amount of UCH-L1; and, 
(c) performing an assay that measures the amount of UCH-L1 in the plasma or serum sample, wherein the assay is selected from the group consisting of an immunoassay, chemical analysis, SDS PAGE and Western blot analysis, electrophoresis analysis, a protein assay, a competitive binding assay, a functional protein assay, chromatography, and spectrophotometry.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 27, 2021